DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-5, 7, 9. The examined Claims are 1-5, 7, 9, with Claim 1 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to further require that (1) step (a) involves performing a reaction to obtain a product, (2) the non-active material is crystalline silicon carbide or silicon nitride, and (3) the obtained coated anode material has a core-shell structure wherein the core is an inert core, in the form of a particle, formed of silicon carbide or silicon nitride, and further wherein the shell is silicon.
	Accordingly, Applicant argues that the prior art of record (namely the Kim reference) neither teaches nor suggests the instantly claimed method of Claim 1 (Pages 5-7 of Remarks). In particular, 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-5, 7, 9 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record are Kim et al. (US 2007/0264574) and Aramata et al. (US 2011/0001097).

Kim teaches a silicon-based coated anode active material, and a method of preparing a silicon-based coated anode active material (Title, Abstract, Example 1, [0092]-[0093]). Kim teaches that the method of preparing the silicon-based coated anode active material comprises (as a result of combining together a first solution and a second solution) dissolving naphthaline and sodium in ethylene glycol dimethyl ether, and further adding silicon tetrachloride into the ethylene glycol dimethyl ether for 
Aramata teaches a silicon-based anode active material, and a method of preparing a silicon-based anode active material (Title, Abstract, [0002]). Aramata teaches that silicon particles, when utilized as an anode active material in a lithium secondary battery, undergo detrimental volumetric changes as a result of intercalation/deintercalation with lithium ([0010]). However, Aramata teaches that when an inert material such as silicon carbide is combined with said silicon particles, the volumetric changes are diminished and overall cycling efficiency is improved ([0011]-[0012]).

However, independent Claim 1 states that the non-active material utilized in the method is crystalline silicon carbide or silicon nitride, and that the obtained coated anode material has a core-shell structure wherein the core is an inert core, in the form of a particle, formed of silicon carbide or silicon nitride, and further wherein the shell is silicon.

Accordingly, (1) Kim’s “non-active” material (i.e. butyllithium) is inconsistent with the instantly claimed non-active material, (2) Kim’s obtained anode material is coated with a carbon shell as opposed to the instantly claimed silicon shell, and (3) Kim’s obtained anode material is essentially consistent with that of the prior art, whereas the obtained coated anode material of the instant Claims is structured in an opposite manner (i.e. the core is inert and formed of silicon carbide or silicon nitride, and the shell is formed of silicon).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729